Harwell, J.
1. “This court will not interfere with the discretion of the trial judge in refusing to grant a new trial on the ground of newly discovered testimony, where the motion on this ground contains no affidavit accrediting the character of the persons relied upon to give the alleged *499newly discovered testimony.” Polite v. State, 78 Ga. 347; Williams v. State, 9 Ga. App. 818 (72 S. E. 301). A part of the alleged newly discovered evidence in the instant case was impeaching in its nature; and the remaining portion of it, which was of no probative value whatever, must have been 'know to the defendant at the time of trial.
Decided December 19, 1917.
Accusation of misdemeanor; from city court of Greenville— Judge Eevill. September 5, 1917.
McLaughlin & Jones, N. F. Culpepper, for plaintiff in error.
J. F. Hatchett, solicitor, contra.
2. The evidence was sufficient to sustain the verdict, and no' error of law appears.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.